Bjorgen, J.
¶24 (dissenting) The logic and policy of the decision in State v. Emery, 174 Wn.2d 741, 278 P.3d 653 (2012), impels the conclusion that the preliminary reasonable doubt instruction in this prosecution was constitutionally flawed. Under the standards of State v. O’Hara, 167 Wn.2d 91, 217 P.3d 756 (2009), and State v. Gordon, 172 Wn.2d 671, 260 P.3d 884 (2011), this constitutional error was manifest under RAP 2.5(a), allowing Kalebaugh to raise it for the first time on appeal. Accordingly, I dissent from the majority’s holding to the contrary. Reaching the merits of the appeal, the reasoning of Emery obliges the conclusion that this error requires reversal unless the State can prove it harmless beyond a reasonable doubt. Because the State did not make that showing, I would reverse.
I. Kalebaugh May Challenge the Preliminary Reasonable Doubt Instruction for the First Time on Appeal
¶25 The trial court added the following passages to the standard Washington pattern instruction on reasonable doubt in its preliminary oral jury instructions:
If after your deliberations you do not have a doubt for which a reason can be given as to the defendant’s guilt, then, you are satisfied beyond a reasonable doubt.
On the other hand, if after your deliberations you do have a doubt for which a reason can be given as to the defendant’s guilt, then, you are not satisfied beyond a reasonable doubt.
*425Verbatim Report of Proceedings (VRP) (Jan. 3, 2012) at 10. Kalebaugh did not timely object to this instruction before the trial court. Thus, under RAP 2.5(a) we are obliged to consider his challenge only under limited circumstances, one of which is the claim of a manifest error affecting a constitutional right.
A. The preliminary reasonable doubt instruction was erroneous and affected a constitutional right
¶26 Determining whether challenged action was erroneous for purposes of RAP 2.5(a) necessarily bleeds into an analysis of the merits of the claimed error. As the court recognized in State v. Walsh, 143 Wn.2d 1, 8, 17 P.3d 591 (2001), in determining whether an error is manifest, we “preview [ ] the merits of the claimed constitutional error to determine whether the argument is likely to succeed.”
¶27 In 2009 we held a prosecutor’s closing argument improper because it implied that jurors needed to articulate the reason for any reasonable doubt. State v. Anderson, 153 Wn. App. 417, 431, 220 P.3d 1273 (2009). The prosecutor had informed the jury that “ ‘in order to find the defendant not guilty, you have to say “I don’t believe the defendant is guilty because,” and then you have to fill in the blank.’ ” Anderson, 153 Wn. App. at 431. We explained that “[b]y implying that the jury had to find a reason in order to find Anderson not guilty, the prosecutor made it seem as though the jury had to find Anderson guilty unless it could come up with a reason not to,” thereby undermining the presumption of innocence. Anderson, 153 Wn. App. at 431.
¶28 Two years ago our Supreme Court affirmed the impropriety of such fill-in-the-blank arguments in Emery, 174 Wn.2d at 759-60. The court noted that “although the argument properly describes reasonable ‘doubt as a doubt for which a reason exists,’ it improperly implies that the jury must be able to articulate its reasonable doubt.”Emery, 174 Wn.2d at 760 (internal quotation marks omitted). This “subtly shifts the burden to the defense,” making it “inappropriate.” Emery, 174 Wn.2d at 760.
*426¶29 The instruction here suffers from the same infirmity, which neither its passive construction nor its status as a preliminary instruction can cure. The addition to the instructions set out above tells the jury that it may acquit only if it has “a doubt for which a reason can be given,” imposing the same requirement to articulate doubt found wanting in Emery, 174 Wn.2d at 760. The instruction also plainly implies that someone should be able to supply or articulate that reason. Since the State will avoid supplying reasons to doubt its own case, the instruction suggests that either the juror or the defendant should supply it, further undermining the presumption of innocence.
¶30 The Emery court’s censure of the requirement to articulate a doubt is well anchored in both logic and the realities of making a decision. In examining this type of requirement, an article in the Notre Dame Law Review points out that
[t]he need to assign a doubt implies that a generic doubt would be insufficient, such as “I doubt the prosecutor’s case.” Such a doubt would strike many hearers of the instruction as too broad or diffuse to be anything more than a mere doubt or a speculative doubt, and not one that “you can give a good reason for.” . . .
A troubling conclusion that arises from the difficulties of the requirement of articulability is that it hinders the juror who has a doubt based on the belief that the totality of the evidence is insufficient. Such a doubt lacks the specificity implied in an obligation to “give a reason,” an obligation that appears focused on the details of the arguments. Yet this is precisely the circumstance in which the rhetoric of the law, particularly the presumption of innocence and the state [’s] burden of proof, require acquittal.
Steve Sheppard, The Metamorphoses of Reasonable Doubt: How Changes in the Burden of Proof Have Weakened the Presumption of Innocence, 78 Notre Dame L. Rev. 1165, 1213-14 (2003). The article illuminates also how the re*427quirement to articulate doubt potentially creates a barrier to acquit for less-educated or skillful jurors:
If the juror is expected to explain the basis for a doubt, that explanation gives rise to its own need for justification. If a juror’s doubt is merely, “I didn’t think the state’s witness was credible,” the juror might be expected to then say why the witness was not credible. . . .
... A juror who lacks the rhetorical skill to communicate reasons for a doubt is then, as a matter of law, barred from acting on that doubt.
Sheppard, supra, at 1213.
¶31 Where, as here, the State’s case depends on the credibility of a single witness, with little in the way of corroboration, the implication that a juror must “give a reason” for any doubt poses a particularly serious risk of undermining the State’s burden. Under the rationale of Emery, the jury instructions at issue improperly shifted the burden of persuasion to the defendant.
¶32 The majority points out that the actual holding of Emery extended only to closing argument and argues that its rule consequently does not apply to the jury instructions here at issue. However, to a juror the gravitational field around the ex cathedra pronouncements of a judge is by its nature much stronger than that around the arguments of an advocate. Thus, if the requirement of articulability constituted error in the mouth of a deputy prosecutor, it would surely also do so in the mouth of the judge. The Emery court itself effectively recognized this. In declining to apply the constitutional harmless error standard, Emery noted that
closing argument cannot be likened to instructional error . . . [b]ecause jurors are directed to disregard any argument that is not supported by the law and the court’s instructions, [and thus] a prosecutor’s arguments do not carry the “imprimatur of both the government and the judiciary.”
Emery, 174 Wn.2d at 756-59. Here, the flawed instructions carried that imprimatur. They fall beneath the rationale of *428Emery even more surely than does the closing argument at issue in that decision.
¶33 Finally, there can be little contest whether this error affected a constitutional right. In reviewing an unpreserved claim involving inadequate reasonable doubt instructions, our Supreme Court considered the “failure of the court to state clearly to the jury the definition of reasonable doubt and the concomitant necessity for the State to prove each element of the crime by that standard ... a grievous constitutional failure.” State v. McHenry, 88 Wn.2d 211, 214, 558 P.2d 188 (1977). More specifically, the court characterized the articulability requirement at issue in Emery as one that “touched upon the defendants’ constitutional rights,” after noting that it “could potentially have confused the jury about its role and the burden of proof.” Emery, 174 Wn.2d at 763. Consistently with these holdings, the Supreme Court recognized in State v. Bennett, 161 Wn.2d 303, 315-16, 165 P.3d 1241 (2007), that the “reasonable doubt instruction defines the presumption of innocence,” which is “the bedrock upon which the criminal justice system stands,” and that the court, “as guardians of all constitutional protections, is vigilant to protect the presumption of innocence.” The State’s concession is correct that the instruction, if erroneous, amounts to a constitutional error.
B. The instructional error was manifest under RAP 2.5(a)
¶34 A “manifest” error under RAP 2.5(a) is one resulting in “actual prejudice,” namely “ ‘practical and identifiable consequences’ ” at trial. Gordon, 172 Wn.2d at 676 (internal quotation marks omitted) (quoting O’Hara, 167 Wn.2d at 99).
¶35 The O’Hara court clarified, however, that “to ensure the actual prejudice and harmless error analyses are separate, the focus of the actual prejudice must be on whether the error is so obvious on the record that the error warrants appellate review.” O’Hara, 167 Wn.2d at 99-100 (citing State v. McFarland, 127 Wn.2d 322, 333, 899 P.2d 1251 (1995); *429City of Seattle v. Harclaon, 56 Wn.2d 596, 597, 354 P.2d 928 (1960)). Thus, “to determine whether an error is practical and identifiable, the appellate court must place itself in the shoes of the trial court to ascertain whether, given what the trial court knew at that time, the court could have corrected the error.” O’Hara, 167 Wn.2d at 100.
¶36 Although plausible arguments may be raised on either side, the unadorned language of the challenged instruction offended the rationale behind Emery’s rejection of the articulability requirement in closing argument. In even plainer sight, the challenged instruction violated our Supreme Court’s directive in Bennett, 161 Wn.2d at 318, that trial courts must “use the WPIC 4.01 instruction to inform the jury of the government’s burden to prove every element of the charged crime beyond a reasonable doubt.” As the court explained,
[e]ven if many variations of the definition of reasonable doubt meet minimal due process requirements, the presumption of innocence is simply too fundamental, too central to the core of the foundation of our justice system not to require adherence to a clear, simple, accepted, and uniform instruction. We therefore exercise our inherent supervisory power to instruct Washington trial courts not to use the [State v.] Castle[, 86 Wn. App. 48, 935 P.2d 656 (1997)] instruction. We have approved WPIC 4.01 and conclude that sound judicial practice requires that this instruction be given until a better instruction is approved.
Bennett, 161 Wn.2d at 317-18. Divisions One and Two of our court had both held, prior to Kalebaugh’s trial, that failure to strictly adhere to our Supreme Court’s directive in Bennett constitutes error. State v. Castillo, 150 Wn. App. 466, 472, 208 P.3d 1201 (2009);State v. Lundy, 162 Wn. App. 865, 871, 256 P.3d 466 (2011), appeal after remand, 176 Wn. App. 96, 308 P.3d 755 (2013). Under Bennett, the error *430in the instructions challenged here could hardly be more manifest.7
¶37 The majority contends that the error cannot be manifest because any error in the preliminary instruction was cured by the proper written instruction given prior to closing argument. However, the flawed instruction was among the first directions the jurors heard from the trial court about the case and was not corrected until after all the evidence had been heard. Thus, as they heard the evidence, this instruction was all the jury had before it on how it was to weigh evidence. It fitted each juror with a distorted lens through which to view and weigh the evidence as it was presented.
¶38 Even more to the point, the difference between the erroneous articulability requirement in the first instruction and the correct statement that “a reasonable doubt is one for which a reason exists” is subtle enough that many jurors would likely not take the proper statement as rescinding or qualifying the erroneous one. Compare VRP (Jan. 3, 2012), with 11 Washington Practice: Washington Pattern Jury Instructions: Criminal 1.01, at 3, 4.01, at 85 (3d ed. 2008). The improper demand to articulate a reason can live quite comfortably with the requirement that a reason must exist. The correct instruction cured nothing.8
¶39 Kalebaugh alleges a manifest error affecting a constitutional right. Accordingly, we must reach it under RAP 2.5(a).
*431II. The Instructional Error Was Not Harmless beyond a Reasonable Doubt
¶40 The analysis under RAP 2.5(a), above, disposes of the threshold question on the merits: the challenged instruction was constitutionally erroneous. This leaves only the question whether the error was harmless.
¶41 Trial error of constitutional magnitude gives rise to a presumption of prejudice, and “the State bears the burden of proving it was harmless beyond a reasonable doubt.” State v. Coristine, 177 Wn.2d 370, 380, 300 P.3d 400 (2013) (citing Chapman v. California, 386 U.S. 18, 24, 87 S. Ct. 824, 17 L. Ed. 2d 705 (1967)). As shown above, the error here was of constitutional magnitude.
¶42 Emery, however, the Washington decision treating the most similar error, did not apply this standard, but rather followed the customary standard for prosecutorial misconduct to which no objection was raised: the defendant must show that the remarks were so flagrant and ill intended that an instruction could not have cured the prejudice. Emery, 174 Wn.2d at 760-61. In giving its reasons for applying this standard, though, the court draws a sharp distinction between closing argument and jury instructions:
Finally, closing argument cannot be likened to instructional error. Because jurors are directed to disregard any argument that is not supported by the law and the court’s instructions, a prosecutor’s arguments do not carry the “imprimatur of both the government and the judiciary.”
Emery, 174 Wn.2d at 759. As already noted, the flaw before us is instructional error, carrying the “imprimatur of both the government and the judiciary.” Thus, the very reason for rejecting the constitutional harmless error standard in Emery compels its adoption here. The conviction must be reversed unless the State proves it harmless beyond a reasonable doubt.
*432¶43 The evidence and argument fall far shy of this mark. The jury received the evidence at trial through a filter that distorted how they were to evaluate that evidence. Only after all evidence had been presented were they given the correct instruction, one with so subtle a difference from the flawed instruction as to rob it of any curative influence. One of the law’s finest and most urgent balances rests between convicting the guilty and acquitting the innocent. In these scales the central counterweight to the prerogatives of the prosecution is the requirement that it prove guilt beyond a reasonable doubt. When that requirement is undermined, a just and proper result is more the product of fortune, not reason. The error here was not harmless beyond a reasonable doubt.
Conclusion
¶44 While I agree with the majority’s analysis concerning the sufficiency of the evidence, I would reverse Kalebaugh’s conviction due to the error in the instruction on reasonable doubt.
Review granted at 180 Wn.2d 1013 (2014).

 Bennett, admittedly, held that the prior Castle instruction at issue met minimal due process standards. The focus in O’Hara, though, is on whether error is manifest, not whether every ground of challenge is obvious.


 The Connecticut cases cited by the majority persuade neither that the preliminary instruction here did no harm nor that the written instruction removed that harm.